     Case 2:20-cv-04530-SB-SK Document 10 Filed 02/18/21 Page 1 of 1 Page ID #:120

                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA


                                      CIVIL MINUTES - GENERAL
    Case No.    2:20-cv-4530-SB (SK)                                             Date      February 18, 2021
    Title       Carmen Alicia Felix v. Nancy A. Berryhill


    Present: The Honorable        Steve Kim, United States Magistrate Judge
                   Erica Valencia                                                     n/a
                   Deputy Clerk                                           Court Smart / Recorder

            Attorneys Present for Plaintiff:                          Attorneys Present for Defendant:
                     None present                                                 None present


    Proceedings:           (IN CHAMBERS) ORDER TO SHOW CAUSE

       On May 20, 2020, Plaintiff filed a complaint against Defendant Commissioner of Social
Security. (ECF 1). As of this Order, however, Plaintiff, has neither requested that the Clerk of
Court issue a summons on that complaint, nor has she properly served the Defendant in any
case. The notice that Plaintiff received from the Appeals Council during her administrative
proceedings outlined those requirements. In addition, the Court ordered Plaintiff to serve the
complaint and summons on Defendant and to file the appropriate proof of service within 30
days of initiating this action. (ECF No. 6). But the putative proof of service Plaintiff filed (ECF
8) shows that the complaint was not properly served as required by Rule 4(i) of the Federal
Rules of Civil Procedure. Plaintiff has also not asked for more time to serve based on good
cause. See Fed. R. Civ. P. 4(m). In short, Plaintiff has failed to effectuate proper and timely
service of her complaint under Rule 4.

       Plaintiff is thus ORDERED TO SHOW CAUSE on or before March 25, 2021, why this
action should not be dismissed for failure to prosecute. This order may be satisfied and
automatically discharged if Plaintiff (1) immediately requests and obtains a summons from the
Clerk of Court, and then (2) files a proof of service by no later than March 25, 2021, showing
that she has served the summons and complaint on Defendant Commissioner in accordance
with Rule 4(i). 1

       Failure to effectuate proper and timely service as ordered here will lead to
involuntary dismissal of this action for failure to prosecute. See Fed. R. Civ. P. 4(m),
41(b); L.R. 41-1.



1
  Rule 4(i) provides that the court-issued summons and complaint must be served on the U.S. Attorney for the
Central District of California in the manner specified in that rule. Additionally, as explained both in that rule and
in the notice that Plaintiff received from the Appeals Council, Plaintiff must send copies of the complaint and the
summons, by certified or registered mail, to the Social Security Administration’s Office of the General Counsel
and to the Attorney General of the United States in Washington, D.C.

CV-90 (10/08)                                 CIVIL MINUTES - GENERAL                                        Page 1 of 1
